       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 1 of 35




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    BRALEN L. JORDAN,                                No. 4:19-CV-01472

                Plaintiff,                           (Judge Brann)

         v.

    DR. R. BROCKMAN, et al.,

                Defendants.

                              MEMORANDUM OPINION

                                  MARCH 19, 2021

        Plaintiff Bralen L. Jordan, a federal prisoner confined at the United States

Penitentiary at Thompson in Thompson, Illinois, filed a complaint pursuant to

Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,1 alleging

Eighth Amendment excessive force, conditions of confinement, and medical claims

against Defendants regarding two incidents that occurred while he was incarcerated

at the United States Penitentiary at Lewisburg in Lewisburg, Pennsylvania.2

Presently before the Court is Defendants’ motion to dismiss, or in the alternative, for

summary judgment, which Plaintiff has not opposed.3 For the reasons that follow,

the Court will grant Defendants’ motion for summary judgment and dismiss the

unserved Defendants.

1
     403 U.S. 388 (1971).
2
     Doc. 1.
3
     Doc. 54.
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 2 of 35




I.      FACTUAL BACKGROUND

        A.      Allegations of the Complaint

        Plaintiff initiated this civil action by complaint on August 26, 2019 against

Defendants Dr. R. Brockman, Dr. Andrew Edringer, Mrs. Jessie Ayers, Nurse A.

Creveling, Nurse Potter, Nurse H. Lopes, Nurse. L. Hartzel, Lt. Saylor, Lt.

Kolwalchick, Lt. Knapp, Lt. Sauloyim, K. Williams, C. Simmons, B. Missiagman,

Ofc. C. Hurley, G. Earp, C.O. J. Romig, and Paramedic Barth.4              Defendants

Sauloyim and Simmons have not been served.

        Plaintiff asserts that staff tampered with his food and property, resulting in

him being placed in four-point restraints on two occasions, January 19-20, 2019, and

again on July 3-5, 2019.5 Specifically, as to the January 2019 placement in restraints,

Plaintiff alleges that: Officer Williams tampered with his food;6 Lieutenant

Kowalchick did not properly decontaminate him;7 Nurse Creverling was aware that

Lieutenant Kowalchick did not properly decontaminate him;8 Paramedics Barth and

Potter joked and mocked him regarding the denied of treatment;9 and Psychologist

Brockman failed to report allegations of staff misconduct.




4
     Doc. 1.
5
     See generally id.
6
     See id. at 6, 8.
7
     See id. at 6.
8
     See id. at 6, 8.
9
     See id. at 7, 8
                                           2
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 3 of 35




        As to the July 2019 placement in restraints, Plaintiff alleges that: Officer

Hurley trashed his cell;10 Lt. Saylor placed him in restraints that were too tight;11 Lt.

Knapp used excessive force by pressing his weight on Plaintiff’s right arm in order

to take his urine;12 Officer Earp used excessive force by pulling his right arm back

after Plaintiff received a surgical injection;13 Officer Missigman used excessive

force by pushing his head down;14 Dr. Edinger and Medical Provider Ayers refused

to provide him with medical attention or an X-ray for his shoulder;15 and Officer

Romig tampered with his food.16

        There are no allegations against either Defendants Hartzel or Lopes in the

complaint.17

        B.      Undisputed Facts

        Plaintiff was transferred to USP Lewisburg on April 16, 2018 in order to enter

the Special Management Unit program.18 Plaintiff remained at USP Lewisburg until

December 12, 2019.19




10
     Id. at 9.
11
     Id. at 9, 12.
12
     Id. at 10.
13
     Id. at 11.
14
     Id. at 12.
15
     Id. at 10.
16
     Id. at 11.
17
     See generally id.
18
     Doc. 65 at 1-2.
19
     Id. at 2.
                                           3
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 4 of 35




         Designation to the SMU program is non-punitive and is for inmates who

require greater management of their interactions to ensure the safety, security, or

orderly operation of BOP facilities.20           The conditions of the SMU are more

restrictive than those of general population inmates.21 Inmates designated to the

SMU are expected to advance through the program and be designated back to an

appropriate general population facility.22

                 1.   Plaintiff’s Placement in Four Point Restraints

         BOP Program Statement 5566.06, Use of Force and Application of Restraints,

governs the application of restraints.23 Staff is authorized to apply physical restraints

necessary to gain control if an inmate who appears to be dangerous because the

inmate assaults another individual, becomes violent, or displays signs of imminent

violence.24 When the situation dictates, the warden may approve more restrictive or

secure restraints.25 More secure restraints may be approved when less secure

restraints have previously proven ineffective.26 In those cases, inmates are typically

noted to have a history of defeating restraints.27




20
     Id.
21
     Id.
22
     Id.
23
     Id.
24
     Id.
25
     Id. at 3.
26
     Id.
27
     Id.
                                             4
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 5 of 35




         When an inmate is placed in four-point restraints, staff is to look for a pattern

of non-disruptive behavior over a period of time as an indication that the inmate has

regained self-control and is no longer a disruptive threat.28            Based on staff

assessment, the inmate can either be removed from restraints, continue in them, or

be placed in progressively more or less restrictive restraints.29

         Correctional staff should assess the inmate and log their observations every

fifteen minutes.30     A lieutenant is also required to assess the inmate and log

observations every two hours.31 Health Services staff are required to check the

restraints twice during each eight hour shift until the inmate is released from

restraints.32 Psychology staff are required to check the inmate every twenty-four

hours until the inmate is released from restraints.33 Staff is to videotape the use of

force and application of restraints and complete a report of the incident form

detailing the incident and staff involved.34 An after action review is then performed

to determine if staff actions were reasonable and appropriate.35

         At approximately 3:35 p.m., on January 19, 2019, USP Lewisburg staff

requested assistance because Plaintiff was becoming disruptive in G-Block in cell



28
     Id.
29
     Id.
30
     Id.
31
     Id.
32
     Id. at 4.
33
     Id.
34
     Id.
35
     Id.
                                             5
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 6 of 35




303.36 Plaintiff refused to remove his arm from the food slot to allow the officer to

close it, complaining about his meal’s lack of peanut butter.37 The G-Block officer

gave Plaintiff numerous orders to place his arm back in the cell which he refused

and stated, “You better get the lieutenant.”38        Upon arrival of the non-party

lieutenant, Plaintiff was given numerous orders to place his arm back into the cell

which he also refused.39 Plaintiff then escalated his disruptive behavior by making

threats of imminent violence towards staff, specifically stating, “Go get your fucking

team. I’ll kill every motherfucker that comes into the cell to get me.”40

         As a result of Plaintiff displaying signs of imminent violence and threatening

staff, the warden authorized a use of force team to remove Plaintiff from his cell and

place him in restraints.41 Due to Plaintiff’s history of defeating restraints, the warden

specifically authorized the use of four-point restraints.42 Confrontation avoidance

was attempted but was unsuccessful with Plaintiff.43 Plaintiff continued to refuse

orders to remove his arm from the food slot and chemical munitions were employed

by Defendant Lieutenant Kowalchick.44




36
     Id.
37
     Id. at 4-5.
38
     Id. at 5.
39
     Id.
40
     Id.
41
     Id.
42
     Id.
43
     Id.
44
     Id.
                                            6
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 7 of 35




         Plaintiff was then removed from his cell at which time he became passive

resistant and refused to walk under his own power.45 Plaintiff was placed on a reeves

litter, which is a type of temporary stretcher, and transferred to the third floor landing

area where he was decontaminated, visually searched, metal detected, and placed in

alternate clothing.46 Plaintiff was placed in four-point restraints at approximately

5:15 p.m. and was medically assessed with no injuries noted.47 The lieutenant and

Defendant Nurse Creverling found the restraints were properly applied.48 A restraint

check log was completed while Plaintiff was in restraints.49 After staff determined

Plaintiff had regained self-control, he was removed from restraints at 7:30 p.m. on

January 20, 2019.50 An after action review of the use of force and application of

restraints was conducted and concluded the use of force and application of restraints

was reasonable and appropriate.51

         On July 3, 2019, at approximately 9:18 a.m., staff again requested assistance

due to Plaintiff becoming disruptive in G-Block in cell 320.52 Plaintiff refused to

relinquish his hand restraints and threatened staff after being escorted back to his

assigned cell following medical call-out in the health services area.53 Once the cell


45
     Id. at 6.
46
     Id.
47
     Id.
48
     Id.
49
     Id.
50
     Id.
51
     Id.
52
     Id. at 7.
53
     Id.
                                            7
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 8 of 35




door was secured, Plaintiff refused to relinquish his hand restraints to staff.54 The

non-party G-1 officer gave multiple direct orders to Plaintiff to relinquish his hand

restraints, with which orders he refused to comply.55 As a result of Plaintiff’s display

of signs of imminent violence and threatening staff, the warden authorized a use of

force team to remove Plaintiff from him the cell and place him in restraints.56 Due

to Plaintiff’s history of defeating restraints, the warden specifically authorized the

use of four-point restraints.57 Confrontation avoidance proved ineffective so, at

Defendant Lieutenant Saylor’s direction, staff entered the cell to remove Plaintiff.58

         While being escorted, Plaintiff became passive resistant and refused to walk

under his own power, so he was placed on a reeves litter and carried.59 Plaintiff was

transferred to X-Block in cell 024 where he was visually searched, metal detected,

and placed in alternate clothing while actively resisting staff efforts to remove his

institution shirt.60

         Plaintiff was placed in four-point restraints at approximately 10:43 a.m. as a

result of refusing to relinquish his hand restraints and threatening staff.61 Plaintiff

was medically assessed with no injuries noted.62 Lieutenant Saylor and medical staff


54
     Id.
55
     Id.
56
     Id.
57
     Id.
58
     Id. at 7-8.
59
     Id. at 8.
60
     Id.
61
     Id.
62
     Id.
                                            8
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 9 of 35




found the restraints were properly applied.63 Neither Defendant Earp nor Defendant

Missigman participated in these actions.64 Restraint check logs were completed

while Plaintiff was in restraints.65 Lieutenant Knapp performed four lieutenant

restraint checks between 12:00 a.m. and 6:00 a.m. on July 5, 2019.66 At each of

those restraint checks, Lieutenant Knapp noted Plaintiff refused use of the urinal.67

         After staff determined Plaintiff had regained self-control, he was removed

from restraints at 10:00 a.m. on July 5, 2019.68 An after action review of the use of

force team and application of restraints was conducted.69 After reviewing the staff

memoranda and video footage, it was concluded the use of force and application of

restraints overseen by Defendant Lieutenant Saylor was reasonable and

appropriate.70

                   2.   Plaintiff’s Medical History at USP Lewisburg

         Plaintiff arrived at USP Lewisburg on April 16, 2018 and was medically seen

on April 24, 2018, where his chronic conditions and medications were discussed.71

On May 24, 2018, Plaintiff was placed in four-point restraints after threatening




63
     Id.
64
     Id.
65
     Id.
66
     Id.
67
     Id. at 8-9.
68
     Id. at 9.
69
     Id.
70
     Id.
71
     Id. at 9.
                                           9
      Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 10 of 35




staff.72 Plaintiff was monitored by medical staff in accordance with policy while he

remained in restraints.73 During a restraint check at 6:00 p.m. on May 24, 2018,

Plaintiff requested a Health Services staff member to assess his left shoulder.74 The

exam yielded no trauma or deformity and the staff member advised Plaintiff to avoid

manipulating the restraints.75 At a subsequent restraint check at 12:00 a.m. on May

25, 2018, Plaintiff again complained of throbbing pain in his shoulder with pain at a

“2” on a 1-10 pain scale.76 The staff member noted Plaintiff was observed to be

continually pulling against the restraints, which he was advised to avoid as the likely

cause would be shoulder pain.77 Examination showed no trauma, swelling or

deformity of the shoulder, and no decrease sensation, numbness, or tingling.

Plaintiff again complained of pain in his shoulders at a restraint check at 6:01 a.m.

on May 25, 2018.78 The staff member again found no injuries and advised Plaintiff

to discontinue pulling against the restraints.79

        On May 26, 2018, Plaintiff reported dull aching pain in his shoulders to Health

Services staff during pill line.80 Staff noted there to be no outward display of pain




72
     Id. at 10. This use of force is not at issue in the complaint.
73
     Id.
74
     Id.
75
     Id.
76
     Id.
77
     Id.
78
     Id.
79
     Id. at 11.
80
     Id.
                                                    10
      Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 11 of 35




by Plaintiff and a full range of motion of both shoulders.81 Staff issued a three-day

course of ibuprofen per a verbal order from the physician and provided range of

motion exercises.82 On June 5, 2018, staff first noted Plaintiff’s elevated average

blood glucose level in an administrative note.83 The physician indicated she would

notify Plaintiff of his at-risk status for diabetes and would recheck his blood work in

six months.84 Plaintiff next complained of shoulder pain at a sick call encounter with

Defendant Mid-Level Provider Ayers on July 18, 2018.85 Plaintiff indicated he had

tried aspirin and range of motion exercises without improvement.86 He reported a

pain scale of 7/10.87 Defendant Ayers prescribed a thirty-day course of ibuprofen

and recommended Plaintiff avoid upper body work outs, but continue range of

motion exercises to see if there is any improvement.88

        On August 17, 2018, Defendant Dr. Edinger noted Plaintiff’s fasting blood

glucose was high on unrelated pre-operative labs.89

        The next encounter where Plaintiff complained of shoulder pain occurred on

September 10, 2018, with Defendant Ayers, where Plaintiff alleged left shoulder




81
    Id.
82
    Id.
83
    Id.
84
    Id.
85
    Id.
86
   Id.
87
    Id. at 12.
88
    Id.
89
    Id.
                                          11
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 12 of 35




pain and discomfort with a pain scale of 7/10.90 An examination showed tenderness

and decreased range of motion in Plaintiff’s left shoulder.91 Defendant Ayers placed

an order for an X-ray of Plaintiff’s left shoulder to ensure no bony involvement and

placed a referral to Orthopedic Surgery.92 The X-ray was performed on September

14, 2018, showing no abnormalities.93

          Plaintiff was seen in the orthopedic clinic on October 3, 2018.94 Plaintiff’s

rotator cuff strength was 5/5 with acromioclavicular joint tenderness and good

sensation in his left hand.95 The final diagnosis was rotator cuff tendonitis in

Plaintiff’s left shoulder.96 The recommendation was a prednisone injection in the

left shoulder, a prescription for the anti-inflammatory meloxicam, and to recheck as

needed.97 The medications were ordered by Defendant Ayers, as recommended by

the orthopedic surgeon.98

          Plaintiff was evaluated at a chronic care appointment on October 26, 2018.99

Plaintiff made no mention of shoulder pain to medical staff at that time.100 Plaintiff




90
      Id.
91
      Id.
92
      Id.
93
      Id.
94
      Id. at 13.
95
      Id.
96
      Id.
97
      Id.
98
      Id.
99
      Id.
100
      Id.
                                            12
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 13 of 35




was also evaluated for diabetes based on his elevated blood glucose levels.101 The

doctor ordered routine lab work and prescribed Plaintiff metformin to address his

blood sugar.102

          On January 19, 2019, Plaintiff was seen by Defendant Nurse Creveling in

Health Services for an injury assessment following Plaintiff’s placement in four

point restraints.103 Plaintiff made no complaints and had no injuries. Initially,

Plaintiff was crying, making wheezing sounds, and speaking in full sentences when

speaking to the lieutenant.104 Nurse Creveling suspected Plaintiff was feigning the

wheezing sounds, which was confirmed when he abruptly stopped when told

medical would be evaluating him.105 At that time, Plaintiff began shaking his whole

body.106 Nurse Creveling noted Plaintiff had a resolved diagnosis of asthma, and

she had his albuterol inhaler with her should it become necessary.107 At no time

during the use of force or throughout the exam did Plaintiff require the inhaler or

show any signs of distress.108

          Nurse Creveling noted Plaintiff had been exposed to OC2 gas during the use

of force, and had been decontaminated with a portable decontamination device and



101
      Id.
102
      Id.
103
      Id. at 14.
104
      Id.
105
      Id.
106
      Id.
107
      Id.
108
      Id.
                                          13
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 14 of 35




placed into fresh clothing.109 Nurse Creveling indicated the restraints did not

compromise Plaintiff’s breathing or circulation, that his vital signs were within

normal limits, and that he appeared medically stable.110 Plaintiff was in four-point

restraints from January 19, 2019, through January 20, 2019.111 At no point did

Plaintiff complain of shoulder pain while in restraints.112 All medical restraint

checks noted the restraints were appropriately applied with no circulatory or

respiratory compromise, and no injuries noted.113

          On January 19, 2019, at 8:00 p.m., Nurse Creveling checked Plaintiff’s blood

sugar during a restraint check.114 Plaintiff’s blood sugar was 112, which was within

normal limits and his vital signs were also within normal limits.115

          On January 20, 2019, at 8:43 a.m. during a restraint check on Plaintiff by

Defendant Barth, Plaintiff stated his blood sugar was high.116 Defendant Barth

checked Plaintiff’s blood sugar at that time with a reading of 88, which was within

normal limits.117 Plaintiff’s vital signs were also within normal limits.118




109
      Id. at 15.
110
      Id.
111
      Id.
112
      Id.
113
      Id.
114
      Id.
115
      Id.
116
      Id. at 16.
117
      Id.
118
      Id.
                                           14
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 15 of 35




          Psychology staff met with Plaintiff on January 20, 2019 to perform a restraint

review.119 The psychologist, Defendant Brockman, noted Plaintiff stated he had not

eaten in days.120 Plaintiff made no other complaints and Dr. Brockman found no

deterioration in Plaintiff’s mental health.121

          At 7:52 p.m. on January 20, 2019, Defendant Potter was asked by the

Operations Lieutenant to evaluate Plaintiff.122 As Plaintiff was being removed from

restraints, he began twitching, acting as if he was chewing on his tongue, and stating

he needed his insulin because his sugar was high. Defendant Potter noted Plaintiff

was not prescribed insulin.123 Defendant Potter checked Plaintiff’s blood sugar with

a result of 99, which was within normal limits.124

          Plaintiff was next evaluated at a chronic care appointment on March 4,

2019.125 Plaintiff made no mention of shoulder pain at that appointment. The doctor

noted Plaintiff’s average blood glucose had improved.126 The doctor increased

Plaintiff’s metformin and ordered routine follow-up lab work.127




119
      Id.
120
      Id.
121
      Id.
122
      Id.
123
      Id.
124
      Id. at 17.
125
      Id.
126
      Id.
127
      Id.
                                            15
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 16 of 35




         On April 2, 2019, Plaintiff complained to Health Services staff of numbness

in his right hand/fingers since placement in restraints in January 2019.128 An

examination showed full range of motion in his fingers, but decreased sensation to

light touch. Plaintiff was prescribed an eighteen day course of prednisone.129

         On May 7, 2019, Defendant Ayers entered a note in Plaintiff’s chart noting he

complained of bilateral shoulder pain and requested X-rays of his shoulders and

back.130 A review of Plaintiff’s chart showed no recent injuries of complaints of

shoulder pain and that he was already prescribed meloxicam.131 Defendant Ayers

advised Plaintiff to continue the meloxicam, avoid high impact exercises, and to

continue range of motion exercises.132

         On June 10, 2019, Defendant Ayers again noted in Plaintiff’s chart that he

continued to complain of bilateral shoulder pain.133 Defendant Ayers ordered X-

rays and referred him to orthopedics for further evaluation.134 The X-ray was

performed on June 14, 2019, showing no abnormalities; however, minimal distal

clavicle osteolysis was noted.135 This is a condition that occurs over a period of time

and is commonly seen in weightlifters or athletes who perform heavy lifting for a



128
      Id.
129
      Id.
130
      Id.
131
      Id.
132
      Id. at 17-18.
133
      Id. at 18.
134
      Id.
135
      Id.
                                           16
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 17 of 35




long period of time.136 Treatment for this condition can include rest, icing, anti-

inflammatory medication, and physical therapy.137

         Plaintiff was seen in the orthopedic clinic on July 3, 2019.138 The exam

yielded good rotator cuff strength and range of motion within normal limits

bilaterally.139 The diagnosis was rotator cuff tendonitis in both left and right

shoulders with recommended treatment as continued use of meloxicam, and a

prednisone injection in both shoulders, which staff provided.140

         Following Plaintiff’s return from Health Services on July 3, 2019, Plaintiff

became disruptive and threatened staff.141 As a result, Plaintiff was placed in four-

point restraints.142 Plaintiff was evaluated by Health Services following a use of

force and application of restraints.143 The assessment revealed no injuries and staff

assured the restraints were appropriately applied.144 While being placed in restraints,

Plaintiff repeatedly yelled, “I’m a diabetic, I need my sugar checked.”145 Health

Services staff noted Plaintiff’s blood sugar would be checked at the next restraint

check once he had calmed down.146 Staff checked Plaintiff 's blood sugar at the next


136
      Id.
137
      Id.
138
      Id.
139
      Id.
140
      Id. at 18-19.
141
      Id. at 19.
142
      Id.
143
      Id.
144
      Id.
145
      Id.
146
      Id.
                                          17
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 18 of 35




restraint check at 12:00 p.m. on July 3, 2019.147 His blood sugar was 110, which

was within normal limits.148 His vital signs were also within normal limits.149

         Plaintiff again told staff his sugar was high and he needed insulin at a restraint

check at 6:00 p.m. on July 3, 2019.150 Defendant Lopes explained to Plaintiff that

his blood sugar was within normal limits and that he was not an insulin dependent

diabetic.151 Plaintiff continued to argue his sugar was high and that he needed

insulin.152

         During a restraint check at 6:00 a.m. on July 5, 2019, Plaintiff reported his

shoulders and wrists ached.153 Defendant Ayers noted Plaintiff to have slight

bilateral hand swelling and blistering secondary to manipulating the restraints.154

Defendant Ayers advised Plaintiff of the dangers of continued manipulation of the

restraints, which included aggravating his shoulder pain.155 Plaintiff was in four-

point restraints from July 3, 2019, through July 5, 2019.156 All medical restraint

checks noted the restraints were appropriately applied with no circulatory or

respiratory compromise.157


147
      Id.
148
      Id.
149
      Id.
150
      Id. at 19-20.
151
      Id. at 20.
152
      Id.
153
      Id.
154
      Id.
155
      Id.
156
      Id.
157
      Id.
                                             18
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 19 of 35




          Psychology staff met with Plaintiff on July 4, 2019 to perform a restraint

review.158 Plaintiff told the psychologist he was in a psychological crisis and

expressed some suicidal ideation.159 As a result, the psychologist performed a

suicide risk assessment.160 The psychologist ultimately found Plaintiff was not a

threat to himself.161 The psychologist found no deterioration in Plaintiff’s mental

health.162

          Psychology staff also met with Plaintiff on July 5, 2019 to perform a restraint

review.163 Plaintiff told the psychologist he was angry he was still in restraints.164

Plaintiff made no other complaints to the psychologist.165 The psychologist found

no deterioration in Plaintiff’s mental health.166

          On July 17, 2019, Defendant Ayers entered a note in Plaintiff’s chart noting

his continued complaints of shoulder pain and his request to have his arms X-rayed

again.167 Given the lack of any trauma while recently in restraints, there was no

indication for another X-ray.168 Defendant Ayers instructed Plaintiff to utilize his




158
      Id.
159
      Id. at 21.
160
      Id.
161
      Id.
162
      Id.
163
      Id.
164
      Id.
165
      Id.
166
      Id.
167
      Id.
168
      Id.
                                             19
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 20 of 35




range of motion exercises, continue his meloxicam as prescribed, and rest his

shoulders.169 No further workup or treatment was indicated at that time.170

         On August 21, 2019, Defendant Barth performed an injury assessment on

Plaintiff following a use of force.171 Plaintiff stated his right shoulder muscle was

torn.172 Defendant Barth noted a diagnosis of tendonitis in the right shoulder with

no other abnormalities.173 A physical examination revealed superficial abrasions to

the left side of Plaintiff’s face and left shoulder.174 Plaintiff’s vital signs were within

normal limits.175

         Plaintiff made no other complaints about his shoulder until an encounter on

August 23, 2019 when he complained to Defendant Ayers that his shoulders hurt.176

Defendant Ayers noted Plaintiff to have an abrasion over his left shoulder with pain

along the lateral aspects of both shoulders.177 Defendant Ayers prescribed Tylenol

in addition to Plaintiff’s meloxicam and encouraged him to continue range of motion

exercises and to avoid behaviors placing him in restraints in order to allow his

shoulders to rest.178



169
      Id.
170
      Id.
171
      Id. This unspecified use of force is not at issue in the complaint.
172
      Id. at 22.
173
      Id.
174
      Id.
175
      Id.
176
      Id.
177
      Id.
178
      Id.
                                                    20
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 21 of 35




          PA Ayers renewed Plaintiff’s meloxicam prescription on September 19,

2019.179

          On November 8, 2019, Defendant Ayers noted Plaintiff indicated his

metformin was aggravating his stomach.180 Defendant Ayers prescribed the antacid

ranitidine.181

          On November 14, 2019, Plaintiff was seen by a doctor for chronic care

clinic.182 The doctor noted Plaintiff’s lab work supported continuing him on his

current doses of medication.183 The doctor renewed Plaintiff’s current medications

and ordered renewed lab work.184 Plaintiff raised no other concerns regarding his

blood sugar or shoulders prior to his transfer from USP Lewisburg on December 12,

2019.185

                   3.   Plaintiff’s Administrative Remedy History

          The Bureau of Prisons tracks formal administrative remedy filings through its

computerized SENTRY database.186 Since Plaintiff has been designated to the

custody of the BOP he has filed 219 administrative remedies.187




179
      Id.
180
      Id.
181
      Id. at 23.
182
      Id.
183
      Id.
184
      Id.
185
      Id.
186
      Id. at 23.
187
      Id.
                                            21
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 22 of 35




         A review of Plaintiff’s administrative remedies filed during his time at USP

Lewisburg shows that Plaintiff filed ninety-three administrative remedies.188 Of

those administrative remedy filings, Plaintiff only exhausted twelve remedies.189

Remedies 935750, 967018, 970732, 964736, 969578 involved disciplinary appeals.

The remaining exhausted remedies involved Remedy 952661 (requesting to be seen

for torn shoulder muscles); Remedy 960665 (requesting a medical transfer due to

lack of treatment); Remedy 964288 (alleging medical not treating his blood sugar

concerns); Remedy 966494 (alleging he was denied insulin); Remedy 966492

(alleging staff are removing food from his bagged meals); Remedy 974358 (renewal

of nasal spray and X-ray request for nerve damage); and Remedy 978597 (appeal of

SMU set back and requests transfer).190

         Remedies 952661, 960665, 964288, 966494, and 974358 each include

allegations against Health Services staff for allegedly failing to treat Plaintiff’s

shoulder pain and/or high blood sugar.191 Aside from disciplinary appeals, the only

other exhausted filing is Remedy 966492, concerning Plaintiff’s allegations that staff

improperly tampered with his food by removing items from his bagged lunches.192

Plaintiff did not exhaust any remedy regarding his placement in four point restraints.



188
      Id. at 24.
189
      Id.
190
      Id. at 24-25.
191
      Id. at 25.
192
      Id.
                                          22
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 23 of 35




         None of the exhausted remedies concern Plaintiff’s allegations against the

following staff: Dr. Brockman allegedly failing to report his allegations of staff

misconduct; Lieutenant Kowalchick allegedly failing to properly decontaminate

Plaintiff; Officer Hurley allegedly “trashing” Plaintiff’s cell during a search on July

3, 2019; Lieutenant Saylor allegedly putting Plaintiff in restraints on July 3, 2019

that were too tight; Lieutenant Knapp allegedly pressing on Plaintiff’s arm while

holding the urinal; Officer Earp allegedly twisting Plaintiff’s arm during the use of

force on July 3, 2019; and Officer Missigman allegedly pressing Plaintiff’s head

down during the July 3, 2019 use of force.193



II.      STANDARD OF REVIEW

         Summary judgment should be granted when the pleadings, depositions,

answers to interrogatories, admissions on file, and affidavits show that there is no

genuine dispute as to any material fact and that the moving party is entitled to a

judgment as a matter of law.194 A disputed fact is material when it could affect the

outcome of the suit under the governing substantive law.195 A dispute is genuine if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.196 The Court should view the facts in the light most favorable to the non-


193
      Id. at 25-26.
194
      Fed. R. Civ. P. 56(c).
195
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
196
      Id. at 250.
                                                 23
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 24 of 35




moving party and make all reasonable inferences in that party’s favor.197 When the

non-moving party fails to refute or oppose a fact, it may be deemed admitted.198

         Initially, the moving party must show the absence of a genuine issue

concerning any material fact.199 Once the moving party has satisfied its burden, the

non-moving party “must present affirmative evidence in order to defeat a properly

supported motion for summary judgment.”200 “While the evidence that the non-

moving party presents may be either direct or circumstantial, and need not be as

great as a preponderance, the evidence must be more than a scintilla.”201 “If a party

. . . fails to properly address another party’s assertion of fact as required by Rule

56(c),” a court may grant summary judgment or consider the fact undisputed for

purposes of the motion.202

         If the court determines that “the record taken as a whole could not lead a

rational trier or fact to find for the non-moving party, there is no ‘genuine issue for

trial.’”203 Rule 56 mandates the entry of summary judgment against the party who




197
      Hugh v. Butler County Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).
198
      See Fed. R. Civ. P. 56(e)(2); Local R. 56.1 (“All material facts set forth in the statement
      required to be served by the moving party will be deemed to be admitted unless controverted
      by the statement required to be served by the opposing party.”).
199
      See Celotex Corp. v. Carrett, 477 U.S. 317, 323 (1986).
200
      Anderson, 477 U.S. at 257.
201
      Hugh, 418 F.3d at 267 (citing Anderson, 477 U.S. at 251).
202
      Fed. R. Civ. P. 56(e)(2)-(3).
203
      Matushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting First
      Nat’l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).
                                                   24
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 25 of 35




fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.204

         Here, Plaintiff has failed to oppose the motion or the facts asserted in

Defendants’ statement of facts. Pursuant to Federal Rule of Civil Procedure 56(e),205

the Court has reviewed the facts contained in the statement of facts as well as each

fact’s citation to the record and will consider each fact undisputed.206 As such,

summary judgment is appropriate here.207

III.     DISCUSSION

         Defendants raise numerous grounds for the dismissal of certain claims or the

entry of summary judgment in their favor. Specifically, Defendants argue that (1)

Plaintiff’s claims should be dismissed to the extent that he intended to sue

Defendants in their official capacities; (2) Plaintiff has failed to exhaust his

administrative remedies as to some of his claims, which then bars them; (3) some

Defendants were not personally involved in the claims that Plaintiff alleges; (4)

Plaintiff’s claims for food tampering and medical care fail as a matter of law; and

(5) Plaintiff has failed to serve some Defendants within the time permitted by the

Federal Rules.

204
      Celotex Corp., 477 U.S. at 322.
205
      See Fed. R. Civ. P. 56(e)(1).
206
      See Fed. R. Civ. P. 56(e)(2).
207
      See Fed. R. Civ. P. 56(e)(3) (“If a party fails to properly support an assertion of fact or fails
      to properly address another party’s assertion of fact as required by Rule 56(c), the court may
      . . . grant summary judgment if the motion and supporting materials — including the facts
      considered undisputed — show that the movant is entitled to it.”).
                                                    25
      Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 26 of 35




       A.     Official Capacity Claims

       Defendants are correct that the official capacity claims must be dismissed with

prejudice. A Bivens claim is available only against government officers in their

individual capacities.208 As such, the official capacity claims against Defendants

will be dismissed with prejudice.

       B.     Exhaustion of Administrative Remedies

       Defendants are also correct that Plaintiff has failed to exhaust his claims

against Defendants Brockman, Missiagman, Hurley, Earp, Saylor, Kolwalchick, and

Knapp, including his claim for excessive force. Section 1997e(a) provides:

       No action shall be brought with respect to prison conditions under
       section 1983 of this title, or any other Federal law, by a prisoner
       confined in any jail, prison, or other correctional facility until such
       administrative remedies as are available are exhausted.

Exhaustion, as a precondition for bringing suit, is a “‘threshold issue that courts must

address to determine whether litigation is being conducted in the right forum at the

right time.’”209 “[T]he . . . exhaustion requirement applies to all inmate suits about

prison life, whether they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong.”210 A prisoner must

exhaust all available administrative remedies even where the relief sought, such as



208
    FDIC v. Meyer, 510 U.S. 471, 484-87 (1994); Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 72
    (2001); McDonald v. Thomas, 2015 WL 5032379 at *5 (M.D. Pa. 2015).
209
    Small v. Camden County, 728 F.3d 265, 270 (3d Cir. 2013).
210
    Porter v. Nussle, 534 U.S. 516, 532 (2002).
                                                26
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 27 of 35




monetary damages, cannot be granted through the administrative process, as long as

the grievance tribunal has authority to take some responsive action.211

         The applicable procedural rules for properly exhausting administrative

remedies “are defined not by [§ 1997e(a)], but by the prison grievance process itself.

Compliance with prison grievance procedures, therefore, is all that is required by [§

1997e(a)] to ‘properly exhaust.’”212 The burden of proving non-exhaustion lies with

the defendants asserting the defense.213 A court evaluating the “threshold” issue of

exhaustion looks at whether the inmate “compli[ed] with the prison’s specific

grievance procedures” and whether those procedures were available to the inmate.214

         The BOP’s Administrative Remedy Program is a multi-tier process that

allows “an inmate to seek formal review of an issue relating to any aspect of his/her

own confinement.”215 The inmate first must attempt to informally resolve his issue

with the institutional staff.216 If informal resolution fails or is waived, the inmate

then may submit a formal Administrative Remedy Request on the appropriate BP–9

form within twenty calendar days following the date for which the basis for the




211
      Booth, 532 U.S. at 741.
212
      Jones v. Bock, 549 U.S. 199, 218 (2007). See Drippe v. Tobelinski, 604 F.3d 778, 781 (3d
      Cir. 2010) (“[W]hether a prisoner properly exhausted a claim is made by evaluating
      compliance with the prison's specific grievance procedures.”).
213
      Jones, 549 U.S. at 212, 216–17.
214
      Rinaldi v United States, 904 F.3d 257, 265 (3d Cir. 2018) (quoting Drippe, 604 F.3d at 781,
      and Small, 728 F.3d at 269-71).
215
      28 C.F.R. § 542.10.
216
      See id. § 542.13(a).
                                                  27
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 28 of 35




request occurred.217 If the inmate is unsatisfied with the warden’s response to his

Administrative Remedy Request, he may submit an appeal on the BP–10 form to the

appropriate Regional Director within twenty calendar days of the date the warden

signed the response.218 An inmate who is not satisfied with the Regional Director’s

response may appeal to the General Counsel on the appropriate BP–11 form within

thirty calendar days of the date the Regional Director signed the response.219 An

inmate’s appeal to the General Counsel is the final administrative appeal.220 Thus,

to satisfy the PLRA’s exhaustion requirement, a federal inmate must complete each

step of the BOP’s administrative remedy process, which is not considered complete

until an inmate’s final appeal is considered by the Central Office.221

         In Defendants’ statement of facts, which Plaintiff does not dispute, it is clear

that while he was incarcerated at USP Lewisburg, he only exhausted his issues with

food tampering and medical treatment. He did not exhaust the claims regarding

excessive force/placement in restraints or the alleged “trashing” of his cell. This

does not end the Court’s inquiry, however, as it must also consider whether the

applicable administrative remedies were “available” to Plaintiff for his unexhausted

claims.


217
      See id. § 542.14(a).
218
      See id. § 542.15(a).
219
      See id.
220
      See id.
221
      See 28 C.F.R. §§ 542.14-542.15; Rinaldi, 904 F.3d at 265; Schreane v. Marr, 722 F. App’x
      160, 164 (3d Cir. 2018).
                                                28
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 29 of 35




         In Ross v. Blake,222 the Supreme Court of the United States most recently

outlined the three instances in which remedies would not be “available” such that

exhaustion may be excused: (1) when an administrative procedure “operates as a

simple dead end with officers unable or consistently unwilling to provide relief to

aggrieved inmates;” (2) where the administrative remedies are so unclear that “no

ordinary prisoner can make sense of what it demands;” and (3) where prison officials

“thwart inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.”223

         Here, as Plaintiff has failed to oppose the motion at all, Plaintiff makes no

argument that he falls under one of these three categories, nor would they appear to

apply to the undisputed facts presented in the motion. Indeed, Plaintiff did utilize

the grievance process hundreds of times, as noted above. There is simply no fact or

reasonable inference the Court can make that would support a conclusion that the

grievance procedure was unavailable to Plaintiff while he was incarcerated at USP

Lewisburg.

         “[O]nce the defendant has established that the inmate failed to resort to

administrative remedies, the onus falls on the inmate to show that such remedies

were unavailable to him.”224 Plaintiff has failed to establish that such remedies were



222
      136 S. Ct. 1850 (2016).
223
      Id. at 1859-60. See also Rinaldi, 904 F.3d at 266-67.
224
      Rinaldi, 904 F.3d at 268.
                                                  29
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 30 of 35




unavailable to him; indeed, he has not opposed the motion for summary judgment at

all. Accordingly, this Court finds that as a matter of law that Plaintiff failed to

exhaust the administrative remedies that were available to him, as he is required to

do by § 1997e(a) prior to filing suit regarding his excessive force claims and his cell

“trashing” claim; I will grant summary judgment as to these unexhausted claims.

         C.     Lack of Personal Involvement

         Turning to the remaining exhausted claims, Defendants next argue that the

Court should find that Defendants Edinger, Hartzel, and Lopes lacked sufficient

personal involvement in Plaintiff’s alleged Eighth Amendment medical indifference

claims.

         “A defendant in a civil rights action ‘must have personal involvement in the

alleged wrongs to be liable,’ and ‘cannot be held responsible for a constitutional

violation which he or she neither participated in nor approved.’”225                   Further,

supervisory liability cannot be imposed under § 1983 by respondeat superior.226

“Absent vicarious liability, each Government official, his or her title

notwithstanding, is only liable for his or her own misconduct.”227 A plaintiff must

show that an official’s conduct caused the deprivation of a federally protected


225
      Baraka v. McGreevey, 481 F.3d 187, 210 (3d Cir. 2007). See Evancho v. Fisher, 423 F.3d
      347, 353 (3d Cir. 2005); Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).
226
      See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Monell v. Dep’t of Social Servs., 436 U.S. 658
      (1978); Rizzo v. Goode, 423 U.S. 362 (1976); Durmer v. O’Carroll, 991 F.2d 64, 69 n.14 (3d
      Cir. 1993).
227
      Iqbal, 556 U.S. at 677.
                                                  30
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 31 of 35




right.228 In addition, a prisoner’s allegation that prison officials and administrators

responded inappropriately or failed to respond to a prisoner’s complaint or an official

grievance does not establish that the officials and administrators were involved in

the underlying allegedly unconstitutional conduct.229

         Notably, in the complaint, Plaintiff alleges only that Defendant Edinger failed

to report misconduct by other staff members and fails to allege any facts against

either Defendant Hartzel or Lopes. A review of the undisputed material facts

demonstrates that none of these three Defendants were involved in Plaintiff’s

restraint, related medical attention, and alleged food tampering.230                    As such,

summary judgment will be entered in Defendants Edinger, Hartzel, and Lopes’

favor.




228
      See Kentucky v. Graham, 473 U.S. 159, 166 (1985); Gittlemacker v. Prasse, 428 F.2d 1, 3
      (3d Cir. 1970) (A plaintiff “must portray specific conduct by state officials which violates
      some constitutional right.”).
229
      See Rode, 845 F.2d at 1207-08 (concluding that review of a grievance is insufficient to
      demonstrate the actual knowledge necessary to establish personal involvement); Pressley v.
      Beard, 266 F. App’x 216 (3d Cir. 2008) (prison officials cannot be held liable solely based
      on their failure to take corrective action when grievances or investigations were referred to
      them); Brooks v. Beard, 167 F. App’x 923, 925 (3d Cir. 2006); Croom v. Wagner, No. 06-
      1431, 2006 WL 2619794, at *4 (E.D. Pa. Sept. 11, 2006) (holding that neither the filing of a
      grievance nor an appeal of a grievance is sufficient to impose knowledge of any
      wrongdoing); Ramos v. Pennsylvania Dep’t of Corrs., No. 06-cv-1444, 2006 WL 2129148, at
      *2 (M.D. Pa. July 27, 2006) (holding that the review and denial of the grievances and
      subsequent administrative appeal does not establish personal involvement).
230
      The Court notes that Defendant Lopes did once advise Plaintiff of his blood sugar level,
      however there is no indication that he was involved in Plaintiff’s treatment or medical care.
      Even if Defendant Lopes was involved in Plaintiff’s medical care and treatment, simply
      reporting his blood sugar levels and noting that they were within normal limits would be
      insufficient to support a finding of deliberate indifference.
                                                    31
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 32 of 35




         D.      Exhausted Claims Regarding Alleged Food Tampering and
                 Medical Care

         The remaining exhausted claims involve those against the medical Defendants

for allegedly failing to treat his shoulder pain and/or high blood sugar, and the claim

against Defendants Officers Romig and Williams for allegedly tampering with

Plaintiff’s food. The Court will address each in turn.

         The Eighth Amendment requires prison officials to provide adequate food and

medical care to prisoners, and does not require that a prisoner receive the food of his

preference.231 To establish an Eighth Amendment violation, the inmate must show

that he has been severely harmed and that prison officials were deliberately

indifferent to that harm.232 Courts have previously held the denial of one or more

meals is not sufficient to establish a constitutional violation.233

         Here, the undisputed evidence demonstrates that Plaintiff’s only complaint as

to food tampering is that his peanut butter was missing. While Plaintiff may have

preferred to receive peanut butter with his meal, this dietary demand is not a

constitutional violation. Notably, Plaintiff does not dispute that he received his

231
      Farmer v. Brennan, 511 U.S. 825, 832 (1994).
232
      Id. at 834.
233
      See Palmer v. Johnson, 193 F.3d 346, 353 (5th Cir. 1999) (finding prisoner’s allegation of
      missing one meal does not rise to the level of a cognizable constitutional injury); Hamm v.
      DeKalb County, 774 F.2d 1567, 1575 (11th Cir. 1985); Robles v. Coughlin, 725 F.2d 12, 15
      (2d Cir. 1983) (finding only a substantial deprivation of food to a prisoner sets forth a viable
      Eighth Amendment claim); Millhouse v. Gee, 2011 WL 3627414, *13 (M.D. Pa. Aug. 17,
      2011); Islam v. Jackson, 782 F. Supp. 1111, 1114 (E.D. Va. 1992) (finding missing one meal
      does not deprive an inmate of basic nutritional needs); Moss v. Ward, 450 F. Supp. 591, 596
      (W.D.N.Y. 1978) (finding deprivation of one meal may not be cruel and unusual
      punishment).
                                                   32
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 33 of 35




meals, simply that one preferred item was missing. As such, summary judgment is

appropriate in Defendants’ favor on Plaintiff’s Eighth Amendment food tampering

claim.

         Plaintiff also complains about the lack of medical care he received regarding

his shoulder pain and diabetes. “In order to state a cognizable [medical] claim, a

prisoner must allege acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs. It is only such indifference that can offend

‘evolving standards of decency’ in violation of the Eighth Amendment.”234 “[T]o

succeed under these principles, plaintiffs must demonstrate (1) that the defendants

were deliberately indifferent to their medical needs and (2) that those needs were

serious.”235 This standard affords considerable latitude for medical professionals

within a prison to diagnose and treat the medical problems of inmate patients.236

Some of the more common situations in which “deliberate indifference” has been

found include when the defendant knows of a prisoner’s need for medical treatment

but intentionally refuses to provide it, delays necessary medical treatment based on

a non-medical reason, and prevents a prisoner from receiving needed or

recommended medical treatment.237



234
      Estelle v. Gamble, 429 U.S. 97, 106 (1976).
235
      Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).
236
      Inmates of Allegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979); Little v.
      Lycoming County, 912 F. Supp. 809, 815 (M.D. Pa. 1996).
237
      Id.
                                                 33
       Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 34 of 35




         Notably, when a prisoner has received medical care and treatment, and the

dispute is over the type or adequacy of the treatment, courts are reluctant to second

guess the medical providers’ judgment.238 The key question is whether the defendant

has provided the plaintiff with treatment, regardless of whether it is the plaintiff’s

desired course of treatment.239

         A thorough review of the record demonstrates that Plaintiff received adequate

treatment for both his shoulder issues and diabetes. While in restraints, Plaintiff was

checked by medical staff to ensure that the restraints were not too tight, and he was

checked twice every eight hour period in which he remained in restraints. He was

also checked daily by the psychology staff. Aside from Plaintiff's medical care while

he was in restraints, it is abundantly clear that he received adequate, quality medical

care during his time at USP Lewisburg. For his shoulder pain, Plaintiff received

numerous medical appointments and exams, X-rays, orthopedic consultations, and

steroid injections, pain medication, and range of motion exercises. As for his

diabetes, Plaintiff again received numerous blood tests and medical exams, and,

when appropriate, medication to control his diabetes.

         That Plaintiff may have preferred a different course of treatment is insufficient

to state an Eighth Amendment medical claim. As such, the Court will grant



238
      See, e.g., Inmate of Allegheny Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979); Ellison v.
      Scheipe, 570 F. Supp. 1361, 1363 (E.D. Pa. 1983).
239
      See Farmer v. Carlson, 685 F. Supp. 1335, 1339 (M.D. Pa. 1988).
                                                   34
      Case 4:19-cv-01472-MWB-MA Document 68 Filed 03/19/21 Page 35 of 35




summary judgment in favor of Defendants and as against Plaintiff on his medical

care claim.

       E.     Unserved Defendants

       Defendants explain in their motion that they have been unable to identify

Defendants “Lt. Sauloyim” and “Lt. Simmons” and neither Defendant has been

served. Despite being notified of these issues in Defendants’ motion, Plaintiff has

failed to further identify these defendants or request that the time for serving them

be extended. As such, these defendants will be dismissed pursuant to Federal Rule

of Civil Procedure 4(m) (requiring service of Defendants within ninety days from

the filing of the complaint).

IV.    CONCLUSION

       Based on the foregoing, the Court will grant the motion, dismiss the official

capacity claims against Defendants, dismiss Defendants Lt. Sauloyim and Lt.

Simmons, and enter judgment in the remaining Defendants’ favor.

       An appropriate Order follows.



                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge



                                         35
